287 S.C. 160 (1985)
337 S.E.2d 218
Marion Joey McCLARY, Petitioner,
v.
The STATE, Respondent.
Supreme Court of South Carolina.
November 19, 1985.


*161 ORDER

Nov. 19, 1985.
This matter comes before the Court on a petition for a writ of certiorari after the denial of McClary's petition for post-conviction relief. The petition is denied.
We take this opportunity to clarify our holding in State v. Woods, 282 S.C. 18, 316 S.E. (2d) 673 (1984). In Woods, we held that our decision in State v. Elmore, 279 S.C. 417, 308 S.E. (2d) 781 (1983), would be applied retroactively. Adopting the reasoning of Shea v. Louisiana, 470 U.S. ___, 105 S. Ct. 1065, 84 L.Ed. (2d) 38 (1985), we now hold that Elmore's retroactive effect will be limited to cases pending on direct appeal and will not apply to collateral attacks on criminal convictions.
FINNEY, J., not participating.